'

AO 2453 (Rev. 02/]6)Judgmeot in aCriminll C\se
~ Sheetl

   
 

UNITED STATES DISTRICT CoURT

District of Nevada
UNITED STATES OF AMERICA ) JUDGI"[ENT lN A CRIM]NAL CASE
)
v. )
) Case Numbel". 3: 15-CR-0013-RCJ -WGC
M]CHAEL A. PEREZ )
a/k/a Boxer ) USM Number: 49730-048
)
) Scott Edwards CJA
DefendEf’s K'ttomey
THE DEFENDANT:

X pleaded guilty to count(s) TWENTY-FIVE OF TI-[E FOURTH SUPERSED]NG lNDICTMENT

|Zl pleaded nolo contendere to count(s)
which was accepted by the court.

 

 

 

|:l was found 'l on count s
aher a lg)llleat)c')f not guiliy.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. §§ 84l(a)(l) & 84l(b)(l)(A)(viii) Possession with Intent to Distribute at
Least 50 Grams of Actual Methamphetamine 1/21/2015 25

The defendant is sentenced as provided in pages 2 through _6_ of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

|Il 'I`he defendant has been found not guilty on count(s)

 

X Count(s) ALL REMA|NG are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

Augt_lst 8. 2016
Date of sitio

   

    

 

ROBERT C.

UNITED ST ES DISTRICT J'UDGE
Name and Title of Judge

Date August 23, 2016

AO 2453 (Rev. 02/16) Judgment in l Crimioll Clse

~ Sheet2-M' t

Judgment - Page 2 of 6
DEFENDANT: MICHAEL A. PEREZ a/k/a Boxer
CASE NUMBER: 3:15-CR-0013-RCJ-WGC

IMPRISONl\/[ENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: ONE HUNDRED SD(TY-EIGHT (168) MONTHS

X The court makes the following recommendations to the Bureau of Prisons:
-That the defendant be designated to FCI facility in or as near to Reno, Nevada.
-Further, that the defendant be allowed to participate in a residential drug treatment program.

X The defendant is remanded to the custody of the United States Marshal.

Cl The defendant shall surrender to the United States Marshal for this district:
Cl at |:l a.m. E| p.m. on
Cl as notified by the United States Marshal.

 

|:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
|:l before 2 p.m. on
El as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

 

RETURN
l have executed this judgment as follows:

Defendant delivered on to a

, with a certified copy of this judgment

 

UNITED S'I`ATES MARSHAL

By
DEPUTY UNTIED sTATEs MARSHAL

 

AO 2458 (R¢v. 02/16) Judgment in a Criminal Case

    

magma-me 3 of 6

DEFENDANT: MICHAEL A. PEREZ a/k/a Boxer
CASE NUMBER: 3:15-CR-0013-RCJ-WGC

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: FIVE (5) YEARS

The defendant must report to the probation oflice in the district to which the defendant is released within 72 hours of release from the

custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled substance.
The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafier, as
determined by the court, not to exceed 104 tests annually.

El The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of liiture substance
abuse. (Check, if applicable.)

El The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable. )

X The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable )

|I| The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, el seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works,
is a student, or was convicted of a qualifying offense (Check, if applicable.)

El The defendant shall participate in an approved program for domestic violence. (Check, if applicable. )
lf this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the Schedule

of Payments sheet of this judgment
The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions

on the attached page.
STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation omcer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation oflicer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation oflicer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall reliain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not li'equent places where controlled substances are illegally sold, used, disu'ibuted, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
felony, unless granted permission to do so by the probation oflicer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any
contraband observed in plain view of the probation oflicer;

l l) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal

record or personal history or characteristics and shall permit the probation oflicer to make such notifications and to confirm the
defendant’s compliance with such notification requirement

o

AO 2453 (Rev. 02/] 6) Judgment in a Crimi.nal Case

~ Sheet 3A - SW° Relme
= =

DEFENDANT: JOSE IGNACIO HERNANDEZ-GUZMAN
CASE NUMBER: 3: 15-CR-0013-RCJ-WGC

SPECIAL CONDITIONS OF SUPERVISION
l. Possession of Weagons - You shall not possess, have under your control, or have access to any flrearm,
explosive device, or other dangerous weapons, as deEned by federal, state, or local law.

 

= =
Judgmeot-Page 4 of 6

2. Warrantless Search - You shall submit to the search of your person, property, residence or automobile under
your control by the probation officer or any other authorized person under the immediate and personal
supervision of the probation officer, without a search warrant to ensure compliance with all conditions of
release,

3. Substance Abuse Treatment - You shall participate in and successfully complete a substance abuse treatment
and/or cognitive based life skills program, which will include drug/alcohol testing and/or outpatient
counseling, as approved and directed by the probation office. Further, you shall be required to contribute to
the costs of services for such treatment, as approved and directed by the probation office based upon your
ability to pay.

4. Alcohol Abstinence - You shall refrain from the use and possession of beer, wine, liquor, and other forms of
intoxicants while participating in substance abuse treatment

5. True Name - You shall use your true name at all times and will be prohibited from the use of any aliases, false
dates of birth, social security numbers, places of birth, and any other pertinent demographic information

6. No Contact Condition - You shall not have contact, directly or indirectly, associate with any gang members,
or be within 500 feet of any gang members, their residence or business, and if confronted by in a public place,
you shall immediately remove yourself from the area.

7. Debt Obligations - You shall be prohibited from incurring new credit charges, opening additional lines of
credit, or negotiating or consummating any financial contracts without the approval of the probation officer.

8. Aecess to Fioancial Information - You shall provide the probation officer access to any requested financial
information, including personal income tax returns, authorization for release of credit information, and any
other business financial information in which you have a control or interest

9. Report to Probation Officer After Release from Custody - You shall report, in person, to the probation
office in the district to which you are released within 72 hours of discharge from custody.

Upon a finding of a violation of probation or supervised release, l understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision,

'l`hese conditions have been read to me. l fully understand the conditions and have been provided a copy of them.

 

 

Defendant's signature Date

 

 

Signature of the U.S. Probation Oflicer/Designated Wimess Date

o

AO 245B (R¢v. 02/16) .|udgment in a Criminll Case

~ Sheet 5 - Cr'iminal Monw Penalties
Judgment - Page 5 of 6

DEFENDANT: MICHAEL A. PEREZ a/k/a Boxer
CASE NUMBER: 31 lS-CR-OO l 3-RCJ-WGC

CRIMINAL MONETARY PENALTI.ES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $100.00 $1,000.00 $N/A
Cl The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (A0

245C) will be entered after such determination

El The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Clerk of the Court

Attention: Finance

Case No. 3: 15-CR-0013-RCJ-WGC
333 Las Vegas Blvd. South, Room 1334
Las Vegas, NV 89101

TOTALS $ $
|Zl Restitution amount ordered pursuant to plea agreement $
|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in

full before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options
on Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

El The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the |Zl fine U restitution.

|:l the interest requirement for the El fine |:l restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, l 10, l lOA, and l l3A of Title 18 for offenses committed on or
aider September 13, 1994, but before April 23, 1996.

 

AO 245B (Rev. 02/16) Judgmeot in l Cfiminll Case

¢ Sheet 6- Schedule of haw
Judgment - Page 6 of 6

DEFENDANT: MICHAEL A. PEREZ a/k/a Boxer
CASE NUMBER: 3: lS-CR-0013-RCJ-WGC
SCHEDULE OF PAYI\'IENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A X Lump sum payment of $ 1,100.00 due immediately, balance due
|:l Not later than , or

X in accordance El C, Cl D, El E, or X F below; or

B L'.l Payment to begin immediately (may be combined with Cl C, El D, or El F below); or

C Cl Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period
of (e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this
judgrnent; or

D El Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period
of (e.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

E Cl Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after
release from imprisonment The court will set the payment plan based on an assessment of the defendant’s
ability to pay at that time; or

F X Special instructions regarding the payment of criminal monetary penalties:

Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during
incarceration and/or gross income while on supervision, subject to adjustment by the Court based upon ability
to 8 .

Unll;ssythe court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary penalties is due
during imprisonment All criminal monetary penalties, except those payments made through the l-`ederal Bureau of Prisoos’ lnmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
EI Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint
and Several Amount, and corresponding payee, if appropriate.

El The defendant shall pay the cost of prosecution.
E| The defendant shall pay the following court cost(s):

X The defendant shall forfeit the defendant’s interest in the following property to the United States:
SEE A'l'l`ACl-IED ORDER OF FORFEITURE

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest (4) fine principal, (5) fine
interest (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs,

\CO°\lc\Ul-I>UN'-‘

NNNNNNN\_\_o-__o___o-¢»-»
Q\LA&WN'_C\C°°\IC\Lh-PWN\_‘Q

l Case 3:15-cr-00013-RCJ-WGC Document 162 Filed 06/21/16 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA,
Plaintiff,

3: l 5-CR-01 3-RCJ-(WGC)

MICHAEL A. PEREZ,

 

 

)
)
§
v. ) Preliminary Order of Forfeiture
§
also known as Boxer, )

)

)

Defendant.

This Court finds that defendant MlCHAEL A. PEREZ, also known as Boxer, pled guilty
to Count Twenty-Five of a Thirty-Two-Count Fourth Superseding lndictrnent charging him with
Possession with Intent to Distribute at least Filty Grams of Actual Methamphetamine in violation
of Title 21, United States Code, Section 84l(a)(l). Fourth Superseding Indictment ECF No. 114;
" Plea Agreement ECF No. 144; Change of Plea, ECF No. 154.

This Court finds defendant MICHAEL A. PEREZ, also known as Boxer, agreed to the
" forfeiture of the property set forth in the Plea Agreement and the Forfeiture Allegation of the
Fourth Superseding lndictment. Fourth Superseding lndictment, ECF No. 114; Plea Agreement
ECF No. 144; Change of Plea, ECF No. 154.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States of

 

 

America has shown the requisite nexus between property set forth in the Plea Agreement and the
Forfeiture Allegation of the Fourth Superseding Indictment and the offense to which defendant
MICHAEL A. PEREZ, also known as Boxer, pled guilty.

 

\D°¢\lG\U\-§WN'-‘

._.
O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:15-cr-00013-RC.J-WGC Document 162 Filed 06/21/16 Page 2 of 3

,

The following property is subject to forfeiture pursuant to Title 21, United States Code,

ll section 853(a)(1), (a)(z), and (p):

1. an Astra .357 revolver, bearing serial number R195971, and any ammunition
therefor; recovered from the residence, 131 River Village Circle, Dayton,
Nevada, on or about January 21, 2015; and

2. a 2007 Nissan Maxima SL, vehicle identification number (VIN)

 

 

1N4BA41E27C866501, registered to Michael Perez-DeGracia and Lorena
Tello
(all of which constitutes property).
This Court finds the United States of America is now entitled to, and should, reduce the
aforementioned property to the possession of the United States of America.
NOW Tl-IEREFORE, lT lS l-IEREBY ORDERED, ADIUDGED, AND DECREED that
the United States of America should seize the aforementioned property.
IT lS FURTl-[ER ORDERED, ADJUDGED, AND DECREED all right title, and interest
" of MICHAEL A. PEREZ, also known as Boxer, in the aforementioned property is forfeited and
is vested in the United States of America and shall be safely held by the United States of
America until further order of the Court.
lT lS FURTI-[ER ORDERED, ADJUDGED, AND DECREED the United States of
America shall publish for at least thirty (30) consecutive days on the official intemet government
forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the forfeited
ll property, state the time under the applicable statute when a petition contesting the forfeiture must
be filed, and state the name and contact information for the government attorney to be served
with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21, United States Code,
Section 853(n)(2).
IT lS FURTHER ORDERED, ADIUDGED, AND DECREED that any individual or

" entity who claims an interest in the aforementioned property must file a petition for a hearing to

 

 

 

\¢¢¢`IG\U\-I>WN»-‘

NNNNNNN~o-¢¢_i_¢_o_-__i_»-
c\Lh-BWN_‘Q\Q°°\I¢\LA¢§WN*_*Q

 

 

 

 

Case 3:15-cr-00013-RCJ-WGC Document 162 Filed 06/21/16 Page 3 of 3

adjudicate the validity of the petitioner’s alleged interest in the property, which petition shall be
signed by the petitioner under penalty of perjury pursuant to Title 21, United States Code,
Section 853(n)(3) and Title 28, United States Code, Section 1746, and shall set forth the nature
and extent of the petitioner’s right title, or interest in the forfeited property and any additional
facts supporting the petitioner’s petition and the relief sought

IT IS FURTHER ORDERED, ADIUDGED, AND DECREED a petition, if any, must be
filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Pederal Building,
400 South Virginia Street, 3rd Floor, Reno, NV 89501, no later than thirty (30) days after the
notice is sent or, if direct notice was not sent, no later than sixty (60) days after the first day of
the publication on the official intemet government forfeiture site, www.forfeiture.gov,

lT IS FURTl-[ER ORDERED, ADJUDGED, AND DECREED a copy of the petition, if
any, shall be served upon the Asset Forfeiture Attomey of the United States Attomey’s Office at

the following address at the time of filing:

Greg Addington

Assistant United States Attomey
100 West Liberty Street, Suite 600
Reno, NV 89501

lT IS FURTl-[ER ORDERED, ADIUDGED, AND DECREED the notice described
herein need not be published in the event a Dec|aration of Forfeiture is issued by the appropriate
agency following publication of notice of seizure and intent to administratively forfeit the above-
described property.

lT lS FURTl-IER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

%Q-~

UNITED STATES VTRICT JUDGE

of this Order to all counsel of record.

:Dated: This 2lst day of June, 2016.

3

 

